Citation Nr: 0218048	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  02-02 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
York, New York


THE ISSUE

Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active military duty from September 
1950 to June 1952.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
in New York, New York (RO).


REMAND

In November 2000, the Veterans Claims Assistance Act of 
2000 was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002).  This act 
introduces several fundamental changes into VA's 
adjudication process, which impact on the claim on appeal.  
As these procedures are more favorable to the veteran than 
those previously in effect, further development is in 
order.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the new law, a veteran is entitled to an examination 
when there is competent evidence of a current disability 
or symptoms of a disability, evidence that the disability 
or symptoms may be related to service, and the record is 
insufficient to decide the claim.  38 U.S.C.A. § 5103A(d).  
A VA examination conducted in 1999 showed a diagnosis of 
sinus headaches.  The service medical records show 
findings of allergic rhinitis and persistent headaches.  
In light of these facts, the record is insufficient to 
decide the claim without a medical opinion addressing 
whether any current headaches are related to service.  The 
veteran, however, has not been afforded a VA examination 
in conjunction with this claim.  Hence, further 
development is in order.

Additionally, the veteran raised the issue of entitlement 
to an increased rating for his service-connected partial 
paralysis of the left radial nerve, residuals from a 
gunshot wound in a statement received in July 2000.  A 
rating action dated in February 2001, denied an increase, 
and confirmed and continued the 20 percent disability 
rating for this disorder.  In April 2001, correspondence 
from the representative stated that the veteran disagreed 
with the rating decision and claimed his service-connected 
gunshot wound of the left arm should be rated higher than 
20 percent.  However, a statement of the case has not been 
issued.  While it is true that the veteran has not 
submitted a timely substantive appeal, the Board is 
obligated to remand this issue to the RO for the issuance 
of a statement of the case and notification of appellate 
rights.  Manlincon v. West, 12 Vet. App. 238 (1999).   

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence in 
support of his claim of entitlement to 
service connection for a headache disorder.  
Based on his response, the RO must comply 
with the notice and duty to assist provisions 
of the Veterans Claims Assistance Act of 
2000, as interpreted in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
veteran must then be given an opportunity to 
respond.  

2.  The veteran should be afforded the a 
VA neurological examination to determine 
the etiology of any headache disorder 
found.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the neurologist prior to the requested 
study.  Following a review of the service 
and postservice medical records, the 
examiner should state whether it is at 
least as likely as not that any diagnosed 
headache disorder is related to the 
veteran's active duty service.  A complete 
rationale for all opinions should be 
provided.  The report prepared should be 
typed.

3.  The veteran is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2002).  In 
the event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It should 
also be indicated whether any notice that was 
sent was returned as undeliverable.

4.  Following completion of the foregoing, 
the RO must review the claims file and ensure 
that all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If it does not include 
all test reports, special studies, fully 
detailed descriptions of all pathology, 
and/or adequate responses to the specific 
opinions requested, the report must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2 (2002).  

5.  Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for a headache disorder.  If the 
issue on appeal remains denied, a 
supplemental statement of the case that fully 
complies with the notice and duty to assist 
provisions of the Veterans Claims Assistance 
Act of 2000, as interpreted in Quartuccio, 
must be provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for appellate review.  

6.  Appropriate action, including the 
issuance of a statement of the case that 
complies with the notice and duty to assist 
provisions of the Veterans Claims Assistance 
Act of 2000, as interpreted in Quartuccio, as 
well as notification of the veteran's 
appellate rights on the issue of entitlement 
to an increased rating for a partial 
paralysis of the left radial nerve, residuals 
from a gunshot wound is necessary.  38 C.F.R. 
§ 19.26 (2002).  The veteran and his 
representative are reminded that to vest the 
Board with jurisdiction over this issue, a 
timely substantive appeal to the February 
2001 decision denying this claim must be 
filed following the issuance of the statement 
of the case.  38 C.F.R. § 20.202 (2002).  

No action is required by the veteran until he receives 
further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




